Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  April 17, 2015                                                                      Robert P. Young, Jr.,
                                                                                                 Chief Justice

                                                                                       Stephen J. Markman
                                                                                           Mary Beth Kelly
  149800                                                                                    Brian K. Zahra
                                                                                    Bridget M. McCormack
                                                                                          David F. Viviano
                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Justices
            Plaintiff-Appellee,
  v                                                        SC: 149800
                                                           COA: 309729
                                                           Wayne CC: 06-007375-FC
  DAWAN TYNER,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 5, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, and
  we REMAND this case to the Wayne Circuit Court for proceedings consistent with its
  April 12, 2012 order granting the defendant’s motion for new trial and relief from
  judgment.

           A trial court’s decision to grant a new trial based upon newly-discovered evidence
  is reviewed for an abuse of discretion. See People v Terrell, 289 Mich. App. 553, 558
  (2010), lv den 489 Mich. 858 (2011). An abuse of discretion occurs when the trial court’s
  decision is outside the range of principled outcomes. People v Musser, 494 Mich. 337,
  348 (2013). Here, the trial court held that three statements by Carlos Strong to his
  mother, Carol Turner, and his former girlfriend, Rasheedah Pearson, constituted excited
  utterances. Those statements indicated that defendant was not at the crime scene on the
  night of the shooting. Finding that the statements satisfied the test for newly-discovered
  evidence, including that they would make a different result reasonably probable on
  retrial, the trial court ordered a new trial. See People v Cress, 468 Mich. 678 (2003). The
  Court of Appeals erred by substituting its own opinion of the credibility and veracity of
  the witnesses for that of the trial court. Given the trial court’s superior position to assess
  the credibility and veracity of the witnesses, its determination that the newly-discovered
  evidence would make a different result probable on retrial was not so egregious that it
  was outside the range of principled outcomes. People v Babcock, 469 Mich. 247, 269
  (2003). See also Alder v Flint City Coach Lines, Inc, 364 Mich. 29, 38 (1961) (CARR, J.,
                                                                                                                2

concurring) (“This Court has repeatedly held that a trial judge, in passing on a motion for
a new trial, is vested with a large discretion. The wisdom of such rule is obvious. The
judge has the advantage of seeing the witnesses on the stand, of listening to their
testimony, of noting the attitude of the jury to various matters that may arise during the
trial, and is in far better position than is an appellate court to pass on questions of possible
prejudice, sympathy, and matters generally that occur in the course of a trial but which do
not appear of record.”).

      MCCORMACK, J., not participating because of her prior involvement in this case as
counsel for a party.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 17, 2015
        s0414
                                                                              Clerk